Citation Nr: 0013887	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder on a direct basis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service 
connected skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to April 
1967.  This appeal arises from August 1998 and June 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  

In October 1999, a hearing was held at the RO, before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 1999).  


FINDING OF FACT

The veteran's claim for service connection for an acquired 
psychiatric disorder on a secondary basis is plausible and 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder on a secondary basis is well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The veteran contends, in part, that he has an acquired 
psychiatric disorder as the result of his service-connected 
tinea versicolor, which is evaluated as 30 percent disabling.  
An October 1997 VA treatment note stated that the veteran 
"is badly scarred from his near fatal burns.  His eczema 
which he's had for years adds to the misery.  He is sad and 
cries easily.  He has lost interest in all things including 
sex.  He sleeps poorly...."  Based on this opinion, the Board 
is of the opinion that the veteran's claim for service 
connection for an acquired psychiatric disorder on a 
secondary basis is plausible and capable of substantiation 
and thus well-grounded.


ORDER

The claim for secondary service connection for an acquired 
psychiatric disorder is well-grounded.


REMAND

As noted above, the veteran contends that he has an acquired 
psychiatric disorder which is either the result of, or 
aggravated by, his service connected tinea versicolor.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).  With respect to claims 
involving service connection as a result of a service- 
connected disability, the Court has concluded that, when 
aggravation of a veteran's non service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  


The veteran has nonservice connected severe burn residuals 
which may also play a part in his disability picture.  The 
Board is of the opinion that the RO should obtain a medical 
opinion to determine whether there is a relationship between 
the veteran's service connected tinea versicolor, as opposed 
to the nonservice connected burn residuals, and a current 
psychiatric disorder.  If necessary, the veteran should be 
scheduled for a VA psychiatric examination for this purpose.  

In addition, the veteran has indicated that he was found 
disabled by the Social Security Administration (SSA).  While 
the RO apparently attempted unsuccessfully to obtain an SSA 
examination report from Southeastern PSC, the records before 
the SSA administrative law judge (ALJ), as well as the 
decision itself, are not in the claims folder and should be 
obtained.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO should obtain from SSA the 
complete evidentiary record considered in 
the veteran's award of disability 
benefits by that agency.. 

2.  The RO must obtain an opinion from a 
VA psychiatrist based on review of the 
record, and if deemed necessary, 
examination of the veteran, as to whether 
and to what extent any current 
psychiatric disorder is caused by or made 
worse by the service connected tinea 
versicolor.  The psychiatrist should be 
specifically informed that the veteran 
has nonservice connected severe burn 
residuals which may also play a part in 
his disability picture, and that any role 
which the burn residuals may play in 
causing or aggravating a psychiatric 
disorder should be differentiated to the 
extent possible from the role of the 
service connected tinea versicolor.  The 
psychiatrist's report should include a 
complete rationale for the conclusions 
reached.  

3.  Following the above, the RO should 
adjudicate the issue of secondary service 
connection for an acquired psychiatric 
disorder, and provide the veteran and his 
representative with a supplemental 
statement of the case stetting forth the 
provisions of 38 C.F.R. § 3.310 and 
Allen, supra.

Thereafter, the case should be returned to the Board for 
appellate review. No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder on a direct basis is deferred 
pending the above development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 


been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals





 



